Title: From Thomas Jefferson to Mary Jefferson Eppes, 11 April 1801
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



My Dear Maria
Monticello Apr. 11. 1801.

I wrote to mr Eppes on the 8th. instant by post, to inform him I should on the 12th. send off a messenger to the Hundred for the horses he may have bought for me. Davy Bowles will accordingly set out tomorrow, & will be the bearer of this. he leaves us all well, and wanting nothing but your’s & mr Eppes’s company to make us compleatly happy. let me know by his return when you expect to be here, that I may accomodate to that my orders as to executing the interior work of the different parts of the house. John being at work under Lilly, Goliah is our gardener, & with his veteran aids, will be directed to make what preparation he can for you. it is probable I shall come home myself about the last week of July or first of August to stay two months, and then be absent again at least six months. in fact I expect only to make [a] short visit to this place of a fortnight or three weeks in April & two months during the sickly season in autumn every year. these terms I shall hope to pass with you here, and that either in spring or fall you will be able to pass some time with me in Washington. had it been possible, I would have made a tour now on my return to see you. but I am tied to a day for my return to Washington to assemble our new administration, & begin our work systematically. I hope, when you come up, you will make very short stages, drive slow & safely, which may well be done if you do not permit yourselves to be hurried. surely the sooner you come the better. the servants will be here under your commands and such supplies as the house affords. before that time our bacon will be here from Bedford. continue to love me, my dear Maria, as affectionately as I do you. I have no object as near my heart as your’s & your sister’s happiness. present me affectionately to mr Eppes & be assured yourself of my unchangeable & tenderest attachment to you.

Th: Jefferson

